319 (1979); McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992). It
                       is for the jury to determine the weight and credibility to give conflicting
                       testimony, and a reviewing court will not disturb a verdict if it is
                       supported by substantial evidence.     See Bolden v. State, 97 Nev. 71, 73
                       624 P.2d 20, 20 (1981).
                                        In order to demonstrate use of a deadly weapon for the
                       purpose of enhancement, 'there need not be conduct which actually
                       produces harm but only conduct which produces a fear of harm or force by
                       means or display of a [deadly weapon] in aiding the commission of [a
                       crime]." CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221 (1979)
                       (alterations in original) (quoting People v. Chambers, 498 P.2d 1024, 1027
                       (Cal. 1972)). In the instant case, the victim testified that a gun was
                       brought out and used to hit him over the head twice. The victim testified
                       that during the subsequent events, when he was forced into a van, driven
                       to another location, tied to a chair, and robbed of his property, he was
                       afraid he would be killed. A juror could reasonably infer from the evidence
                       presented that there was conduct which produced fear of harm or force by
                       the presence of the gun and that appellant used a deadly weapon in the
                       commission of the crimes. 1



                             'To the extent that appellant argues the BB gun does not qualify as
                       a deadly weapon, we conclude this argument is without merit. Under
                       NRS 193.165(6)(c), a deadly weapon means "[a] dangerous or deadly
                       weapon specifically described in NRS . . . 202.265." NRS 202.265(5)(b)
                       defines a firearm, in part, as any device from which a metal projectile may
                       be expelled by means of a spring or gas; therefore, a BB gun, even if used
                       in a manner not contemplated by its design and construction, constitutes a
                       deadly weapon. See Barnhart v. State, 122 Nev. 301, 304-05, 130 P.3d
                       650, 652 (2006).

      SUPREME COURT
                OF
           NEVADA

                                                             2
     (0) 1947A


1111111111111         1114100012WialT
                            Lastly, the jury heard testimony that appellant admitted he
                initially had the gun concealed in his waist band right behind his back and
                that he gave the gun to the co-offender. Appellant also admitted to hitting
                the victim with the gun before his co-offender did. From this evidence a
                juror could reasonably infer that appellant knew of the use of the gun and
                was thus subject to the deadly weapon enhancement. See Brooks v. State,
                124 Nev. 203, 210, 180 P.3d 657, 661 (2008); NRS 193.165(1). Accordingly,
                we
                            ORDER the judgment of conviction AFFIRMED.




                                                         A6--t                    J.
                                                   Hardesty


                                                                                  J.




                cc: Hon. James M. Bixler, District Judge
                     Carl E. G. Arnold
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     3
(0) 1947A